DETAILED CORRESPONDENCE
This Office action is in response to the application filed 02/01/2020, with claims 1-26 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	At the time of examination, no IDS submission was found for the instant application. Accordingly, there is no information disclosure statement for the Examiner to consider.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Arnott et al. US 9,665,418, hereinafter “Arnott”.

As per claim 1. A damper interface device (DID) comprising: 
a microcontroller including a memory and a processor (see at least claim 1 of Arnott which reads on this limitation); 
at least one algorithm stored to the memory (see at least ); 
a DID connector configured to connect the microcontroller to a vehicle network of a vehicle (see at least col. 3, lns. 34-40); 
wherein the microcontroller is configured to receive messages from the vehicle network via the DID connector (see at least col. 2, lns. 60-65); 
wherein the messages include at least one input message directed to a suspension controller (see at least col. 3, lns. 22-47 which read in this limitation); and 
wherein the at least one algorithm is executed by the processor to (see at least col. 4 lns. 3-9): 
identify the at least one input message as directed to the suspension controller (see at least col. 7, lns. 18-25 which read on this limitation as such— “When the augmentor module receives an inquiry from the vehicle main computer, the augmentor module can send a response indicating to the main computer that the air suspension system is operating properly”);
parse the at least one input message for response requirements (col. 4, lns. 3-8 describes a parse process of the input message); 
determine contents of a response to the at least one input message; 
wherein the contents of the response emulate a response of the suspension controller (see at least col. 8, lns. 8-21 which read on this limitation as such “The augmentor responds with the same message that the factory installed air suspension controller would respond with, thus simulating the original equipment. The primary difference is that although the response to the vehicle main computer is the same as the original equipment response, the augmentor module does not connect with or control an air suspension system. Instead the augmentor module provides responses to indicate to the vehicle main computer that the air suspension system is functioning properly”); 
generate a response message including the contents of the response (see at least col. 8, lns. 18-21); and
wherein the microcontroller is configured to output the response message to the vehicle network via the DID connector (see at least col. 4, lns. 13-26 here this limitation is taught as such—“The step of providing a microcontroller executing a set of instruction can include the steps of initializing the microcontroller, continuously monitoring for an input message, and sending the status message in response to receiving the input message. The initializing can include the step of clearing one or more microcontroller registers. The step of sending the status message can include the
step of sending a good system status message to the vehicle computer which prevents at least one of: an error message from appearing on a vehicle dashboard and an error warning indicator light from being activated on the vehicle dashboard.”).

As per claim 16. Claim 16 is the method claim that is performed by the damper interface device of claim 1; therefore, claim 16 is rejected under the same rationale as claim 1. 

Allowable Subject Matter
Claims 2-15 and 17-25 are objected to as being dependent upon a rejected base claims of 1 and 16 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowable over the prior art of Arnott because claim 26 recites limitation of: a first response which emulates a response of the suspension controller; and a second response which is one of a sensor output defined by the sensor input, and an error message defined by the analog voltage level; and generate a response message including the contents of the response; wherein the microcontroller is configured to output the response message to the vehicle network via the DID connector in combination with the other elements of claim 26 are not taught or fairly suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661